DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Yamazaki et al. (US 2013/0299789) discloses some but not every element of the claim as follows.
Claim
Prior Art
1. (Currently Amended) An input/output A display device comprising: 
Yamazaki et al. (US 2013/0299789)
a first flexible substrate having flexibility; 
Fig. 1: 101; paragraph 81
a first insulating layer over the first flexible substrate; 
Fig. 2B: base film 121
a first transistor over the first insulating layer;
Fig. 2B: 103; paragraph 101
 a first conductive layer over the first insulating layer:
Paragraph 102
a light-emitting element that is over and electrically connected to the first transistor and comprises an EL layer containing a light-emitting organic compound between a first electrode and a second electrode;
Paragraph 81
a first bonding layer over the light-emitting element;
Fig. 2B: 109
a sensing element and a second transistor that are over the first bonding layer and electrically connected to each other;
 Not disclosed by Yamazaki
a second insulating layer over the sensing element and the second transistor; 
 Not disclosed by Yamazaki
a first flexible printed circuit over the first flexible substrate: and 
 Fig. 10B: 275
a second flexible printed circuit electrically connected to the sensing element
 
wherein B/A is greater than or equal to 0.7 and less than or equal to 1.7, where A is a  distance between the first insulating layer and the EL layer and B is a  distance between the second insulating layer and the EL laver, and
This follows from the neutral plane discussion n Yamazaki, paragraphs 81-86
wherein the first flexible printed circuit is electrically connected to the first conductive
layer through an opening in the second insulating layer and the first bonding layer.
No disclosed by Yamazaki


	Yamazaki contains many of the same elements but is only a display. Yamazaki does not disclose the touch screen (the “sensing element). Some others of the prior art of record (see, e.g., Masumitsu, JP 2003-196023) discloses combining such a sensing element and a touch screen and this combination would probably be obvious. But Masumitsu does not disclose a second flexible printed circuit connected to the sensing element or that the first flexible printed circuit is electrically connected to the first conductive layer through an opening in the second insulating layer and the first bonding layer.
	Therefore the combination of elements as a whole renders the claim allowable over the prior art of record.
	Regarding claims 2-10:
	They are dependent on claim 1.
	Regarding claims 11-20:
	The allowability of these claims was discussed in the Office Action mailed 29 March 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694